HOOPER, Chief Justice
(dissenting).
The plaintiff did not present substantial evidence to support the trial court’s finding that he had sustained a 60% permanent impairment. There was no evidence to support a finding that the plaintiff had suffered a 60% loss of ability to earn. The plaintiff sought treatment from a total of six doctors. None of the doctors found that he had any permanent impairment. None of them found that the plaintiff must miss work or that he should have any type of restrictions placed on his work. He presented no lay testimony other than his own. A court should not assign a 60% permanent impairment rating to an employee whose testimony is contradicted by six physicians from whom he sought treatment. I would affirm the judgment of the Court of Civil Appeals.